             Case 2:18-cr-00092-RAJ Document 362 Filed 09/17/21 Page 1 of 12




 1                                                                      The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9      UNITED STATES OF AMERICA,                             NO. CR 18-92RAJ
10                             Plaintiff,
                                                              GOVERNMENT’S RESPONSE TO
11                        v.                                  DEFENDANTS’ MOTION FOR
                                                              JUDGMENT OF ACQUITTAL UNDER
12
                                                              RULE 29, OR IN THE ALTERNATIVE,
13      BERNARD ROSS HANSEN and                               FOR A NEW TRIAL UNDER RULE 33
        DIANE ERDMANN,                                        (Dkt. #359)
14
15                             Defendants.
16
17          At the close of the government’s case-in-chief, Defendants moved for an acquittal
18 under Federal Rule of Criminal Procedure 29. The Court denied these motions. Dkt.
19 #340. After Defendants presented their own trial evidence, after closing argument, and
20 after the jury returned a verdict, Defendants have again moved for a judgment of
21 acquittal. Dkt. #359 (“Defendants’ Motion”). Defendants’ request for acquittal – now a
22 request to overturn the jury’s verdict – should again be denied.
23          Defendants’ Motion also includes a request for a new trial pursuant to Rule 33;
24 this request should also be denied.
25 I.       EVIDENCE AT TRIAL
26          After an almost four-week trial, Mr. Hansen and Ms. Erdmann were convicted of
27 multiple counts of mail and wire fraud for their years-long scheme to defraud Northwest
28 Territorial Mint (NWTM) customers. The evidence and testimony at trial showed that
     United States v. Bernard Ross Hansen, et al., CR 18-92RAJ                         UNITED STATES ATTORNEY
                                                                                        700 STEWART ST, SUITE 5220
     Government’s Response to Defendants Motion for Judgment of Acquittal, or in the
                                                                                        SEATTLE, WASHINGTON 98101
     Alternative, for a New Trial- 1                                                          (206) 553-7970
             Case 2:18-cr-00092-RAJ Document 362 Filed 09/17/21 Page 2 of 12




 1 Defendants defrauded both NWTM bullion and storage customers by making material
 2 misrepresentations and depriving NWTM customers of their money and property.
 3          A. Evidence as to bullion customer sales
 4          The evidence at trial was that Defendants caused false statements to be made to
 5 NWTM bullion customers to obtain and to keep those bullion customers’ money. At the
 6 start of the transaction, former sales employees testified that Mr. Hansen caused them to
 7 lie to customers about the delivery times. Hansen required that NWTM sales employees
 8 tell bullion customers that their orders would be delivered in 8 to 10 weeks. However, as
 9 shown at trial, Defendants knew that was a lie; orders were consistently filled weeks if
10 not months beyond that time frame. Defendants’ employees knew this was a lie, too, but
11 some testified that they were afraid of losing their job if they told customers the truth.
12 The evidence at trial showed that Mr. Hansen knew the 8 to 10 weeks promise was
13 material; he refused to change the representation when asked by his employees because
14 he believed NWTM would lose bullion customers if they told customers the truth.
15          NWTM’s sales pitch (developed by Mr. Hansen according to the testimony at
16 trial) directed that sales employees mislead bullion customers into believing their money
17 would be used to purchase their orders. For example, sales employees told customers
18 that as the customer pays “we contract for the metals” and “[t]he day after an order is
19 placed we lock in pricing and send payment to our suppliers for the metals.” Trial
20 Exhibits 29, 37. However, as shown at trial, bullion customer money was not designated
21 for a particular order but commingled and used to pay company expenses, to pay
22 Defendants, and to buy precious metal to fill older customer orders. In this way, the
23 evidence showed that Defendants ran the NWTM bullion business like a Ponzi scheme –
24 it was dependent on new customer money to fulfill promises to old customers.
25          Once the customer money was in the door, in order to keep that customer money,
26 Defendants also made misrepresentations to customers about the status of their bullion
27 order. NWTM sent a form email telling bullion customers that their bullion order would
28 be delayed because of “unprecedented number of orders.” See, e.g., Trial Exhibit 200.
     United States v. Bernard Ross Hansen, et al., CR 18-92RAJ                         UNITED STATES ATTORNEY
                                                                                        700 STEWART ST, SUITE 5220
     Government’s Response to Defendants Motion for Judgment of Acquittal, or in the
                                                                                        SEATTLE, WASHINGTON 98101
     Alternative, for a New Trial- 2                                                          (206) 553-7970
             Case 2:18-cr-00092-RAJ Document 362 Filed 09/17/21 Page 3 of 12




 1 Employees testified that this additional delay was not unprecedented but routine, and
 2 suggested that this language be changed, but Mr. Hansen refused and persisted in this
 3 misrepresentation. NWTM employees testified that customers were also falsely told that
 4 orders were filled in the order of payment, but in fact, orders were regularly filled out-of-
 5 order when a customer threatened to go to the authorities. Trial Exhibit 144. As another
 6 example of a lie to excuse delay, Ms. Erdmann told one victim, D. J., that the United
 7 States Mint had temporarily stopped making gold buffalo coins.
 8          Finally, in order to continue to deprive customers of their money, Defendants lied
 9 about the availability of refunds. NWTM bullion customers were told that they were
10 entitled to a refund if their bullion order was not timely delivered. At trial, that promise
11 was shown to be empty. Per former employee testimony, when bullion customers
12 requested refunds Mr. Hansen directed his employees to try to convince the customers to
13 wait for their product or to offer customers free additional bullion in exchange for their
14 agreement to wait (see Testimony of victim B.J.). When the bullion customers insisted
15 on their refund, Mr. Hansen directed his employees to tell customers it took four to six
16 weeks to send a refund check. To justify this stall tactic, one former NWTM employee
17 testified that she falsely told customers that NWTM had to sell their metals before they
18 could return the customer’s money. As shown at trial, at any given time in 2016, the
19 company owed more than $1 million in refunds. Trial Exhibits 50, 86.
20          At the time NWTM bullion customers placed their orders, Defendants were aware
21 that the orders could not be fulfilled as promised. In her role as vault manager, Ms.
22 Erdmann was aware of all bullion orders and when those orders were promised. She
23 knew what orders were processed for refunds. Hansen had complete control over the
24 finances and knew that millions of dollars of refunds had been requested but remained
25 unpaid. But still, Hansen and Erdmann took orders and made promises to obtain and
26 keep customer money.
27          As a result of Defendants’ various lies, Hansen and Erdmann wrongfully obtained
28 and retained millions of dollars of customer money. At the time Defendants filed for
     United States v. Bernard Ross Hansen, et al., CR 18-92RAJ                         UNITED STATES ATTORNEY
                                                                                        700 STEWART ST, SUITE 5220
     Government’s Response to Defendants Motion for Judgment of Acquittal, or in the
                                                                                        SEATTLE, WASHINGTON 98101
     Alternative, for a New Trial- 3                                                          (206) 553-7970
             Case 2:18-cr-00092-RAJ Document 362 Filed 09/17/21 Page 4 of 12




 1 bankruptcy, there were more than $25 million worth of outstanding bullion orders. Many
 2 of these orders had been placed in 2015 and had been promised delivery for months. See
 3 Trial Exhibit 60. Other customers were more recently induced to pay into the same
 4 scheme. Defendants intended to deceive and cheat the bullion customers.
 5          B. Evidence as to storage customers
 6          The evidence at trial showed that Mr. Hansen promised bullion storage customers
 7 that NWTM would safely store their bullion in NWTM’s vaults. Mr. Hansen charged the
 8 storage customers yearly fees and caused regular storage statements to be mailed or e-
 9 mailed to storage customers to advise them of their holdings. See, e.g., Trial Exhibits
10 260-262, 269-271, 274-275.
11          Despite the promises made to storage customers, the evidence at trial established
12 that Defendants stole the customer-owned bullion. Evidence at trial showed that
13 customer-owned bullion stored in NWTM vaults was labeled with the storage customer’s
14 name. Witnesses testified that, at the direction of Ms. Erdmann and Mr. Hansen,
15 employees removed customer-owned bullion from the vaults and used it to fill other
16 orders. Multiple witnesses testified that they personally removed customer-owned
17 bullion from the vault pursuant to a telephone call or an email from Ms. Erdmann. This
18 testimony was corroborated by multiple emails admitted as exhibits at trial. See, e.g.,
19 Trial Exhibits 115-117, 119, 122-124, 147, 151, 526. On other occasions, employees
20 observed Ms. Erdmann and Mr. Hansen take customer-owned bullion out of the vault
21 themselves.
22          The evidence at trial showed that, by April 2016, a significant amount of the
23 storage customer bullion had been removed from the vault and used for other purposes.
24 After Defendants left the company, NWTM employees testified that they conducted a
25 diligent search for customer-owned metal in NWTM vaults in Federal Way, Auburn, and
26 Nevada. In Nevada, former employee Jeff Goodfellow testified that he conducted a
27 thorough inventory of the Nevada vault and identified a small amount of customer-owned
28 bullion. Across all three locations, the inventories found approximately $1 million worth
     United States v. Bernard Ross Hansen, et al., CR 18-92RAJ                         UNITED STATES ATTORNEY
                                                                                        700 STEWART ST, SUITE 5220
     Government’s Response to Defendants Motion for Judgment of Acquittal, or in the
                                                                                        SEATTLE, WASHINGTON 98101
     Alternative, for a New Trial- 4                                                          (206) 553-7970
             Case 2:18-cr-00092-RAJ Document 362 Filed 09/17/21 Page 5 of 12




 1 of customer-owned stored metal – meaning that $4.9 million worth of customer stored
 2 metal was missing. See Trial Exhibit 493.
 3 II.      JURY INSTRUCTIONS AND VERDICT
 4          At the close of evidence, the Court instructed the jury as to the elements of wire
 5 and mail fraud. Dkt. #344 at 19-21. At the Defendants’ request, the Court altered the
 6 second element of the Ninth Circuit model jury instruction to remove any reference to
 7 “facts omitted” as part of the scheme. See Ninth Circuit Model Criminal Jury Instruction
 8 8.121, 8.124. Further, at Defendants’ request, the Court gave an extra jury instruction
 9 describing the “intent to defraud” element. That instruction stated:
10          To prove that the defendants committed mail fraud or wire fraud, the
            government must prove beyond a reasonable doubt that each defendant
11
            acted with the intent to defraud. To prove that a defendant acted with the
12          intent to defraud, the government must show as to each count that the
            defendant acted with the intent to both deceive and cheat. A defendant
13
            must act with the intent not only to make false statements or utilize other
14          forms of deception, but also with the intent to deprive a victim of money or
            property by means of those deceptions.
15
16 Dkt. #344 at 24 (Instruction No. 21).
17          After two days of deliberation, the jury found Defendant Hansen guilty on all
18 counts as to bullion customers and storage customers (Counts 1, 3-6, 8, 11-16, and 19-
19 20); the jury acquitted Mr. Hansen of Count 9 relating to lease customer W.H. The jury
20 found Defendant Erdmann guilty on counts 1, 3-6, 8, 11-14, 16, and 19-20. The jury
21 acquitted Ms. Erdmann on Count 9 and Count 15 relating to customer S.F.
22 III.     DEFENDANTS’ RULE 29 MOTION SHOULD BE DENIED
23          Federal Rule of Criminal Procedure 29 requires that a trial court, on a defendant’s
24 motion, and either after the close of the government’s evidence or after all evidence has
25 been submitted, to enter a judgment of acquittal of any offense for which the evidence is
26 insufficient to sustain a conviction. Fed. R. Crim. P. 29. A Rule 29 motion should be
27 denied when there is sufficient evidence to sustain a conviction. “Sufficient evidence is
28 that which, view[ed] … in the light most favorable to the prosecution, any rational trier of
     United States v. Bernard Ross Hansen, et al., CR 18-92RAJ                         UNITED STATES ATTORNEY
                                                                                        700 STEWART ST, SUITE 5220
     Government’s Response to Defendants Motion for Judgment of Acquittal, or in the
                                                                                        SEATTLE, WASHINGTON 98101
     Alternative, for a New Trial- 5                                                          (206) 553-7970
             Case 2:18-cr-00092-RAJ Document 362 Filed 09/17/21 Page 6 of 12




 1 fact could have found the essential elements of the crime beyond a reasonable doubt.”
 2 United States v. Miller, 953 F.3d 1095, 1108 (9th Cir. 2020) (citation omitted and
 3 emphasis in original).
 4      A. There was sufficient evidence that Defendants had the intent to both deceive
 5          and cheat the bullion customer victims
 6          Defendants’ Motion first contends that there was insufficient evidence of
 7 Defendants’ intent to cheat the bullion customer victims and deprive those victims of
 8 money or property. Defendants’ Motion at 7-8. There was more than sufficient evidence
 9 of this element.
10          In the Miller case, the Ninth Circuit explained that “intent to defraud” for purposes
11 of the wire fraud statute means an intent to both deceive and cheat and so “a defendant
12 must act with the intent not only to make false statements or utilize other forms of
13 deception, but also to deprive a victim of money or property by means of those
14 deceptions.” Id. Based on Miller, the Court instructed the jury that it must find that
15 Defendants acted with the intent to “deceive and cheat.” Dkt. #344. The instructions
16 further defined intent to defraud, instructing that the “defendant must act with the intent
17 not only to make false statements but also with the intent to deprive a victim of money or
18 property by means of those deceptions.” Dkt. #344.
19          Viewed in the light most favorable to the prosecution, there was sufficient
20 evidence that Defendants intended to deprive the bullion customer victims of money or
21 property. From the beginning of a bullion transaction, the Defendants made knowingly
22 false statements to lure customers to send money to NWTM. Defendants told customers
23 that they could fulfill bullion orders within 8 to 10 weeks. The evidence at trial showed
24 that Mr. Hansen and Ms. Erdmann knew that they could not meet this deadline. Mr.
25 Hansen recognized how important it was to tell this lie – he refused to let NWTM
26 employees change it because it would mean fewer orders and less money. This deadline
27 was important to make it appear to customers that NWTM was a legitimate business that
28 could timely fulfill orders. Defendants backed up this first lie by telling more lies to keep
     United States v. Bernard Ross Hansen, et al., CR 18-92RAJ                         UNITED STATES ATTORNEY
                                                                                        700 STEWART ST, SUITE 5220
     Government’s Response to Defendants Motion for Judgment of Acquittal, or in the
                                                                                        SEATTLE, WASHINGTON 98101
     Alternative, for a New Trial- 6                                                          (206) 553-7970
             Case 2:18-cr-00092-RAJ Document 362 Filed 09/17/21 Page 7 of 12




 1 customer money. Then, Defendants told more lies about their ability to pay a refund
 2 (e.g., we need to sell your metals first, it will take 4-6 weeks for processing). These
 3 continued lies demonstrate an intent to deprive customers of their money.
 4          The defense that Mr. Hansen and Ms. Erdmann intended to provide customers
 5 with refunds at some point in the unknown future does not impact the sufficiency of the
 6 evidence. The law of wire fraud is clear that the victim need not be permanently
 7 deprived of money or property – this defense was expressly rejected in Miller. Id. at
 8 1103 (“this court already considered and rejected the argument that the wire fraud statute
 9 requires an intent to permanently deprive a victim of money or property”). Rather, Miller
10 found that the wire fraud statute “requires the intent to deprive a victim of money or
11 property, at least momentarily.” Id. at 1103 n.10 (emphasis added). Here, there was
12 sufficient evidence that Defendants intended to deprive NWTM bullion customers for
13 more than a moment, rather customers were deprived of their money for months and
14 months, and some customers were permanently deprived.
15          Defendants’ “benefit of the bargain” cases do not change this analysis. See Dkt.
16 #359 at 7. First, these cases are from other circuit courts and are not binding on the
17 Court. Second, these cases are distinguishable on the facts because they involve schemes
18 where the victims were not deprived of money or property. See United States v.
19 Takhalov, 827 F.3d 1307, 1314-15 (11th Cir. 2016) (reversing lower court because
20 defendant should have been allowed to argue that victims received the items paid for);
21 United States v. Starr, 816 F.2d 94, 98-99 (2d Cir. 1987) (reversing conviction because
22 victims received mailing services); United States v. Shellef, 507 F.3d 82, 109 (2d Cir.
23 2007) (dismissing indictment because victims received contemplated benefits from sales
24 contract). And third, even if the Court were to apply these cases, there was sufficient
25 evidence that Defendants’ scheme depended “on a misrepresentation of an essential
26 element of the bargain.” Defendants’ Motion at 7 (citation omitted). Indeed, more than
27 just an “essential element of the bargain” the evidence showed that Defendants
28 misrepresented almost everything about the bargain with the bullion customers.
     United States v. Bernard Ross Hansen, et al., CR 18-92RAJ                         UNITED STATES ATTORNEY
                                                                                        700 STEWART ST, SUITE 5220
     Government’s Response to Defendants Motion for Judgment of Acquittal, or in the
                                                                                        SEATTLE, WASHINGTON 98101
     Alternative, for a New Trial- 7                                                          (206) 553-7970
             Case 2:18-cr-00092-RAJ Document 362 Filed 09/17/21 Page 8 of 12




 1 Defendants misrepresented: 1) their ability to deliver bullion; 2) how they would use
 2 customer money; and 3) their ability to pay refunds. The victims testified at trial that
 3 these misrepresentations were an essential part of their decision to purchase bullion.
 4      B. There was sufficient evidence of Defendants’ affirmative misrepresentations
 5          and the jury was not instructed to consider omissions.
 6          Defendants’ Motion next contends that there was insufficient evidence of
 7 Defendants’ affirmative misrepresentations to bullion customers and instead the jury
 8 must have convicted based on the Defendants’ omissions. Defendants’ Motion at 8-9
 9 (“The government proved only that it might have been helpful to the customer to have
10 additional material facts, not that any affirmative misrepresentations were deceitful”).
11 There was more than sufficient evidence of affirmative misrepresentations.
12          As discussed extensively above, the evidence showed that Defendants made
13 numerous knowing misrepresentations to bullion customers. Defendants lied about the
14 ability to deliver bullion within 8 to 10 weeks. Defendants lied that customer money was
15 immediately sent to the supplier. Defendants lied to bullion customers about the reasons
16 for delay, including Ms. Erdmann’s lies to victim D.J. about the production schedule of
17 the United States Mint. Defendants lied about the availability of refunds, and some
18 customers were even told that NWTM had to sell their metals before they could return
19 the customer’s money.
20          Contrary to the suggestion of Defendants’ Motion, the government did not
21 “repeatedly urge[] the jury to find the defendants guilty because of what had not been
22 disclosed to customers.” Defendants’ Motion at 4. Defendants point to a portion of the
23 government’s closing argument that discussed the evidence as to how customer money
24 was actually used by Defendants, that is, to fill earlier customer orders. That argument
25 compared Defendants’ representations to customers with the reality of the NWTM
26 business, in order to demonstrate that Defendants’ representations were false. The
27 argument was not error, but rather a fair comment on the evidence to explain the
28 misleading impression Defendants created. See United States v. Farrace, 805 Fed. Appx.
     United States v. Bernard Ross Hansen, et al., CR 18-92RAJ                         UNITED STATES ATTORNEY
                                                                                        700 STEWART ST, SUITE 5220
     Government’s Response to Defendants Motion for Judgment of Acquittal, or in the
                                                                                        SEATTLE, WASHINGTON 98101
     Alternative, for a New Trial- 8                                                          (206) 553-7970
             Case 2:18-cr-00092-RAJ Document 362 Filed 09/17/21 Page 9 of 12




 1 470, 473 (9th Cir. 2020) (“We disagree with Farrace’s contention that the government
 2 tried this case as both an affirmative misrepresentation and an omissions fraud case …
 3 [t]he government’s focus throughout the trial was not on Farrace’s silence, but on how he
 4 created a misleading impression”).
 5          Finally, the jury was instructed in this case that it could consider false or
 6 fraudulent statements, which could include deceitful half-truths. The jury was not
 7 instructed that it could rely on material omissions as false statements. Dkt. #344.
 8      C. There was sufficient evidence that the Defendants participated in a scheme to
 9          defraud storage customers
10          Defendants’ Motion next contends that there was insufficient evidence to convict
11 Defendants of the storage fraud counts because there was insufficient evidence of a
12 shortfall of storage metal. Defendants’ Motion at 9-10. There was significant evidence
13 that storage customer bullion was missing.
14          Evidence at trial showed that the storage customers understood that NWTM and
15 Mr. Hansen would keep their stored bullion separate and apart from the precious metal to
16 be used in the NWTM business. The testimony showed that it was NWTM’s practice to
17 maintain customer storage bullion separately, and stored bullion was labeled with the
18 customer’s name. Multiple former NWTM employees testified that Ms. Erdmann
19 directed that this labeled, customer-owned bullion be removed from the vault and used to
20 fill other orders. Employees testified that Mr. Hansen was aware of this practice, and in at
21 least one instance, he participated in the practice. Finally, former employees testified that
22 the amount of customer-owned bullion dwindled over the years. The results of the post-
23 bankruptcy inventory showed that almost $5 million in customer storage was missing
24 from the NWTM vaults.
25          That most of the customer-owned bullion was missing from the NWTM vaults in
26 April 2016 was consistent with other evidence at trial. There was extensive testimony
27 about how Ms. Erdmann and other NWTM employees scrambled to fill orders to prevent
28 irate customers from turning them into the authorities – one way Erdmann was able to fill
     United States v. Bernard Ross Hansen, et al., CR 18-92RAJ                         UNITED STATES ATTORNEY
                                                                                        700 STEWART ST, SUITE 5220
     Government’s Response to Defendants Motion for Judgment of Acquittal, or in the
                                                                                        SEATTLE, WASHINGTON 98101
     Alternative, for a New Trial- 9                                                          (206) 553-7970
            Case 2:18-cr-00092-RAJ Document 362 Filed 09/17/21 Page 10 of 12




 1 some orders was by stealing from customer storage. Also, a significant amount of
 2 missing customer storage is consistent with the evidence at trial as to the financial
 3 condition of NWTM. The company could not afford to buy gold and silver and instead
 4 stole storage customers’ precious metals. Viewing the evidence at trial in the light most
 5 favorable to the prosecution, there was a sufficient evidence for a rational jury to find
 6 Defendants guilty on these counts.
 7          In any event, and contrary to Defendants’ motion, the jury was not required to
 8 make a finding as to whether or not there were sufficient storage holdings at any given
 9 point it time – only that Defendants engaged in a scheme to defraud.
10 IV.      DEFENDANTS’ ALTERNATIVE RULE 33 MOTION SHOULD ALSO BE
11          DENIED
12          The Court should also deny Defendants’ alternative Rule 33 motion for a new
13 trial. Federal Rule of Criminal Procedure Rule 33(a) allows a court, on defendant’s
14 motion, to “vacate any judgment and grant a new trial if the interest of justice so
15 requires.” A motion for new trial should be granted “only in exceptional cases in which
16 the evidence preponderates heavily against the verdict.” United States v. Pimental, 654
17 F.2d 538, 545 (9th Cir. 1981) (citation omitted). A motion for new trial directed to the
18 discretion of the trial judge. Id.; see also United States v. Del Toro-Barboza, 673 F.3d
19 1136, 1153 (9th Cir. 2012) (reviewing trial court’s denial of motion for new trial and
20 noting that “we will only grant the motion in exceptional circumstances in which the
21 evidence weights heavily against the verdict”). A trial court may grant a motion for new
22 trial even when there is sufficient evidence to sustain the verdict, but where in the court’s
23 judgment “a serious miscarriage of justice may have occurred.” United States v. A. Lanoy
24 Alston, D.M.D., P.C., 974 F.2d 1206, 1211-12 (9th Cir. 1992), quoting United States v.
25 Lincoln, 630 F.2d 1313, 1319 (8th Cir. 1980).
26          Defendants’ Motion argues that the jury’s verdicts were against the weight of the
27 evidence. Defendants’ Motion at 10-11. As they argued at trial, Defendants claim that
28 the evidence did not show intent to defraud, and NWTM was only a failed business:
     United States v. Bernard Ross Hansen, et al., CR 18-92RAJ                         UNITED STATES ATTORNEY
                                                                                        700 STEWART ST, SUITE 5220
     Government’s Response to Defendants Motion for Judgment of Acquittal, or in the
                                                                                        SEATTLE, WASHINGTON 98101
     Alternative, for a New Trial- 10                                                         (206) 553-7970
            Case 2:18-cr-00092-RAJ Document 362 Filed 09/17/21 Page 11 of 12




 1 “NWTM bullion customers ultimately lost money … because NWTM had a flawed
 2 business model.” Defendants’ Motion at 10. However, as described above, there was
 3 abundant evidence that Defendants schemed to defraud the bullion customers, namely by
 4 telling a series of lies to obtain and keep customer money and running the NWTM
 5 business as a Ponzi scheme.
 6          Defendants also reiterate their trial argument blaming Mark Calvert for the almost
 7 $5 million in missing customer storage. Defendants’ Motion at 10. Again, as described
 8 above, there was significant evidence that clearly showed that Defendants themselves
 9 were responsible for poaching customer-owned bullion. The evidence at trial showed
10 that NWTM employees conducted a thorough inventory of the customer storage after
11 Defendants left the company and the results of that inventory were supported by the other
12 evidence in this case.
13          Defendants’ new trial motion, rather than point out a miscarriage of justice, simply
14 makes the same arguments they made at trial. These arguments were resolved by the jury
15 against Defendants and in favor of conviction. The weight of the evidence strongly
16 supported the verdict and the interests of justice do not require a new trial.
17 //
18 //
19
20
21
22
23
24
25
26
27
28
     United States v. Bernard Ross Hansen, et al., CR 18-92RAJ                         UNITED STATES ATTORNEY
                                                                                        700 STEWART ST, SUITE 5220
     Government’s Response to Defendants Motion for Judgment of Acquittal, or in the
                                                                                        SEATTLE, WASHINGTON 98101
     Alternative, for a New Trial- 11                                                         (206) 553-7970
            Case 2:18-cr-00092-RAJ Document 362 Filed 09/17/21 Page 12 of 12




1 V.        CONCLUSION
2           The government respectfully requests that the Court deny Defendants’ motion for
3 acquittal pursuant to Rule 29, as well as Defendants’ alternative motion for a new trial
4 pursuant to Rule 33.
5           Dated this 17th day of September 2021.
6                                                              Respectfully submitted,
7
                                                               TESSA M. GORMAN
8                                                              Acting United States Attorney
9
                                                               s/ Brian Werner
10                                                             BRIAN WERNER
                                                               BENJAMIN DIGGS
11
                                                               Assistant United States Attorneys
12                                                             700 Stewart Street, Suite 5220
                                                               Seattle, Washington 98101
13
                                                               Telephone: (206) 553-7970
14                                                             E-mail: brian.werner@usdoj.gov
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Bernard Ross Hansen, et al., CR 18-92RAJ                         UNITED STATES ATTORNEY
                                                                                        700 STEWART ST, SUITE 5220
     Government’s Response to Defendants Motion for Judgment of Acquittal, or in the
                                                                                        SEATTLE, WASHINGTON 98101
     Alternative, for a New Trial- 12                                                         (206) 553-7970
